Smith, J. (dissenting):
The complaint in this action alleged that the plaintiff Wonderland Amusement Company at the “special instance and request of the defendant ” issued and delivered 150 shares of its preferred stock to defendant, who “promised and agreed to *715pay therefor to the plaintiff the sum of Fifteen thousand Dollars.” The answer admits the issuance and delivery of the certificates but denies that this was at defendant’s request and denies that he promised to pay for it. There was also an affirmative defense setting up the agreement hereinafter described and alleging its cancellation. This defense was dismissed by the court for failure of proof.
It appeared from the testimony that on February 7, 1913, a written contract was entered into between the defendant and one Morris, who owned the majority of the stock of the plaintiff, and who was the original lessee of the New York theatre building which he had assigned to the plaintiff. By this agreement the defendant agreed that “immediately upon the execution hereof he will subscribe and pay the par value of one hundred and fifty (150) shares of the preferred stock of the Wonderland Amusement Company, Inc., the par value of which amounts to Fifteen thousand ($15,000) Dollars.” Morris agreed that upon defendant’s so subscribing he would also subscribe for 150 shares of preferred stock, and would transfer to the defendant 375 shares of common stock in the plaintiff. Defendant agreed to bear half of the obligations assumed by Morris under the lease, and the parties agreed to share the expense of financing the plaintiff company. The plaintiff’s witness, Wilzin, who was vice-president and secretary of the plaintiff, testified that immediately after the execution of the agreement he delivered to the defendant the certificates for both common and preferred stock, duly signed, and that the defendant thereupon said he would send a check over later. The defendant and his attorney deny this and say that the stock was delivered two days later by messenger, and that defendant never in express words promised to pay for it, although he understood that he was to do so.
The court dismissed the complaint on the ground that no contract relations were shown to have existed between the plaintiff and the defendant, and that the defendant’s only agreement with regard to payment for the stock was with Morris to pay the money to him.
It is contended that because the plaintiff made a motion for a directed verdict and the defendant a motion for the dismissal *716of the complaint, the decision in favor of the defendant was a decision in defendant’s favor of every question of fact upon which there was any evidence presented. It is probably true that if a verdict had been directed by the court such would have been the effect of the verdict. Even then, however, we might look into the opinion of the court as shown in the discussion set forth in the record to see what was intended to be decided. The court, however, dismissed plaintiff’s complaint, and in the discussion reproduced in the record the ground of the dismissal clearly appears to have been that there was no contract relation between the defendant and the corporation, and that the contract made between the defendant and Morris was not a contract of which the corporation could take the benefit.
We will assume, for the argument, that the contract with Morris was nothing more than an agreement to subscribe for stock, and that nothing having been paid thereon at the time the agreement was made, it was not enforcible by the corporation. We' will assume further that the Wonderland Amusement Company was not entitled to recover upon the contract with Morris as a third party for whose benefit the contract was made. Under these assumptions, unless the plaintiff has proven a direct contract, express or implied, between the corporation and the defendant, there can be no recovery in this action.
The defendant insists, and the trial court seemed to be of the opinion, that under the complaint a recovery upon an implied promise was not authorized. In this we think there was clearly error. The complaint does not allege an express promise; it alleges simply a promise to pay, which may be supported either by proof of an express or implied promise to pay. (Underwood v. New Netherland Bank, 150 N. Y. Supp. 487.)
After having made this contract with Morris, in which he agreed to subscribe and pay the par value of 150 shares of the preferred stock of the Wonderland Amusement Company, Inc., the defendant received from Mr. Wilzin, the secretary of that company, scrip, for 150 shares of the par value of $15,000, and according to the testimony of Mr. Wilzin, he agreed to send his check therefor the next morning. This conversation is *717denied by the defendant, who claims to have received the stock two days later. According to his own testimony, then, he received the stock upon February ninth, and there was no offer to return the same until February twenty-second or twenty-third. He himself swore that he got the stock and kept it; that he knew that it would have to be paid for; that he knew after he had the stock that he was a stockholder of the company, and he intended when he received the 150 shares of preferred stock to pay for it. Irrespective of the express promise to pay, from the fact of the receipt and retention of the stock under the circumstances shown, there was an implied promise to pay the par value thereof. In 10 Cyc. 381, the rule is stated: “An acceptance of a certificate of a stated number of shares of the stock of a corporation issued to the person who accepts it implies a promise that he will pay for the shares.” In Chubb v. Upton (95 U. S. 665) it is said: “ One who receives a certificate of stock for a certain number of shares, at a given sum per share, thereby becomes hable to pay the amount thereof when called upon by the corporation.” The evidence of Morris to the effect that the stock was delivered pursuant to his contract with the defendant has no significance. In pursuance of the agreement with Morris the transfer was made by the corporation to the defendant of the stock and his promise to pay therefor — I care not whether express or implied — followed. If the agreement with Morris were invalid it could be disregarded entirely, and plaintiff’s claim might rest purely upon the transfer by the corporation to the defendant of the stock and his promise to pay therefor. That would not be a subscription to the stock which requires the payment' of a sum down, but it would be the actual sale of stock wherein the transfer of the stock is a sufficient consideration to support the defendant’s promise to pay therefor. In 1 Morawetz Priv. Corp. (2d ed. § 61) it is said: “ The issue of new shares by a corporation may take the form either of a sale and purchase of the shares, or of an ordinary subscription. There is an important difference between the two classes of contracts.” In Marshall Oorp. (§ 243) the text reads: “A subscription for stock, and a contract to purchase stock from a corporation, are not the same, and, as we have seen, they are to some extent gov*718emed by different rules.” In 10 Cyc. 404, 405, the text reads: “A distinction has also been taken between a subscription to the capital stock of a corporation and a purchase of its shares from the corporation. Thus where a contractor agreed to build a railroad and to accept in payment a certain amount of its capital stock, the agreement was a purchase, and not a subscription.”
In the case of Avon Springs Sanitarium Co. v. Kellogg (125 App. Div. 51; affd., sub nom. Smith v. Kellogg, 194 N. Y. 567) it was held that “ although a subscriber for the stock of a corporation not yet in existence is not bound by his subscription, he becomes bound when, after the due organization of the company, hé accepts the scrip and gives his check in payment therefor, for in such case he ratifies and confirms his subscription.” It was further held that the issue of the scrip of the duly organized corporation is a sufficient consideration for a check given in payment therefor. That case seems to be in principle on all fours with the case at bar, the only difference being that a check was given instead of a verbal promise to pay. There is no rule of law that requires a promise to pay for stock delivered to be in writing. The Statute of Frauds is not asserted, nor could it be, because the stock itself was delivered. The giving of a check is not a payment within section 53 of the Stock Corporation Law (Consol. Laws, chap. 59; Laws of 1909, chap. 61) requiring a payment of ten per cent to make valid a stock subscription. If we assume, therefore, that we have here, as in the case cited, an unenforcible subscription agreement afterwards carried out by the acceptance of the stock and agreement to pay therefor, that,agreement would seem to be enforcible notwithstanding the fact that the agreement with Morris could not have been enforced by the corporation, and directly within the authority cited the plaintiff was entitled to go to the jury upon the question whether there was an express or implied promise to pay the company $15,000 for this stock.
The judgment should be reversed and a new trial granted, with costs to appellant to abide the event.
Clarice, P. J., concurred.
Judgment affirmed, with costs.